Homer Tompkins was convicted of having illegal possession of choc beer, with his punishment fixed at a fine of $300 and confinement in jail for 30 days.
The evidence shows that certain officers found a barrel of choc beer buried in the earth in a road about 50 or 60 feet from a little store operated by Tompkins. Two officers say they saw him run from the place where they found the beer to his store. The defendant denied ownership or having any knowledge of the beer. Other witnesses say he was in his store at the time the officers approached.
Without analyzing the evidence, some of it incompetent in detail, we hold it is not sufficient to support the verdict.
The judgment below is reversed.
DOYLE and EDWARDS, JJ., concur.